[Cite as Dalagiannis v. Hernandez, 2015-Ohio-3294.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                     WOOD COUNTY


Stephanitsa Dalagiannis, et al.                       Court of Appeals No. WD-14-079

        Plaintiffs                                    Trial Court No. 13 CV 351

v.

Jorge Hernandez, et al.                               DECISION AND JUDGMENT

        Appellees                                     Decided: August 14, 2015

[Antoni Dalayanis – Appellant]

                                                *****

        Andrew D. Webster and John T. Pion, for appellees.

        Antoni Dalayanis, pro se.

                                                *****

        OSOWIK, J.

        {¶ 1} This is an appeal filed by a non-party from an October 30, 2014, discovery

order of the Wood County Court of Common Pleas, modifying the terms of a subpoena in
favor of appellant in response to appellant’s motion to quash. Following the discovery

ruling, appellees withdrew their subpoena for appellant’s deposition. Appellant was not

deposed.

       {¶ 2} On December 22, 2014, the plaintiffs filed a Civ.R. 41(A) voluntary

dismissal without prejudice of the underlying case as to all claims and all defendants.

Because the underlying subpoena to depose appellant which led to the discovery dispute

was withdrawn, and the trial court case was subsequently dismissed, this court dismisses

the instant appeal for the stated reasons and as elaborated more fully below.

       {¶ 3} The following undisputed facts are relevant to this matter. On June 14,

2014, plaintiffs filed the underlying litigation with the trial court. During discovery,

appellant, a non-party witness, received a subpoena for purposes of having his deposition

taken in connection to the case.

       {¶ 4} On October 28, 2014, appellant filed a motion to quash and requesting

sanctions in response to the subpoena. Appellant emphasized both the inconvenience of

traveling approximately 150 miles each way for the deposition and also protested that the

subpoena was served at his residence which exhibited “No Trespassing” signage.

       {¶ 5} On October 30, 2014, the trial court modified the subpoena altering the

deposition location to appellant’s office and ordering that a mutually convenient time be

agreed upon for the deposition. Subsequently, the subpoena to depose appellant was

withdrawn. Appellant’s deposition was not taken.




2.
       {¶ 6} On November 12, 2014, appellant, a non-party witness, filed a notice of

appeal of the October 30, 2014 discovery order that favored appellant by modifying the

terms of the prospective deposition in a fashion more convenient to appellant. The

subpoena to depose appellant was subsequently withdrawn. Notably, on December 22,

2014, the underlying case was voluntarily dismissed pursuant to App.R. 41(A).

       {¶ 7} In light of the above-described facts and circumstances, we hereby find that

this matter is rendered moot.

       {¶ 8} Wherefore, for the foregoing reasons, this appeal is hereby dismissed.

Appellant is ordered to pay the costs of this matter pursuant to App.R. 24.

                                                                        Appeal dismissed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, J.                                       JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.



3.